EXHIBIT 99.1 For Immediate Release: October 29, 2013 Occidental Petroleum Announces 3rd Quarter and Nine Months of 2013 Net Income ● Q3 2013 core income of $1.6 billion, or $1.97 per diluted share ● Q3 2013 domestic oil and gas production of 476,000 barrels of oil equivalent per day, an increase of 8,000 barrels per day in liquids on a sequential quarter over quarter basis ● Q3 2013 total company oil and gas production of 767,000 barrels of oil equivalent per day LOS ANGELES, October 29, 2013 Occidental Petroleum Corporation (NYSE:OXY) announced core income for the third quarter of 2013 of $1.6 billion ($1.97 per diluted share), compared with $1.4 billion ($1.70 per diluted share) for the third quarter of 2012. Net income was $1.6 billion ($1.96 per diluted share) for the third quarter of 2013, compared with $1.4 billion ($1.69 per diluted share) for the third quarter of 2012. In announcing the results, Stephen I. Chazen, President and Chief Executive Officer, said, "Domestic production was 476,000 barrels of oil equivalent per day (BOE), an increase of 7,000 BOE from the third quarter of 2012 and 6,000 BOE higher than the second quarter of 2013. Our domestic liquids production increased by 8,000 barrels per day on a sequential quarter over quarter basis. On a year-to-date basis, our domestic liquids production increased by 18,000 barrels per day, or nearly 6 percent. "We continue to see positive results from our focused drilling program and improved domestic operational efficiencies. Year-to-date, we have achieved a 22-percent reduction in our drilling costs relative to 2012. Domestic oil and gas operating expenses were $14.33 per BOE for the nine months of 2013, an 18-percent improvement from total year 2012 rates. Our focus on capital and operating efficiencies has helped us generate $9.8 billion of cash flow from operations during the first nine months of 2013, resulting in a current cash balance of $3.8 billion compared to the year-end level of $1.6 billion." QUARTERLY RESULTS Oil and Gas Oil and gas segment earnings were $2.4 billion for the third quarter of 2013, compared with $2.0 billion for the third quarter of 2012. The current quarter results reflect higher domestic oil and gas realized prices, lower operating costs and higher domestic liquid volumes, partially offset by higher DD&A rates and lower Middle East/North Africa crude oil volumes. Operating costs continued to drop significantly in 2013, compared with 2012. Domestic operating costs for the nine months of 2013 were $14.33 per barrel, compared to $17.43 for the 1 of 4 full year of 2012. For the entire company, operating costs for the nine months were $13.64 per barrel, compared to $14.99 for the full year of 2012. For the third quarter of 2013, daily oil and gas production volumes averaged 767,000 BOE, compared with 766,000 BOE in the third quarter of 2012. Increased domestic production of 7,000 BOE per day was offset by lower Middle East/North Africa production resulting from lower cost recovery barrels. Daily sales volumes were 765,000 BOE for both the third quarter of 2013 and the third quarter of 2012. Sales volumes differed from production volumes due to the timing of liftings in Oxy’s international operations. Oxy’s realized price for worldwide crude oil increased almost 8 percent to $103.95 per barrel for the third quarter of 2013, compared with $96.62 per barrel for the third quarter of 2012. Domestic crude oil prices increased by over 13 percent in the third quarter of 2013 to $104.30 per barrel, compared to $91.97 per barrel in the third quarter of 2012. Middle East/North Africa crude oil prices and worldwide NGL prices were virtually flat on a year-over-year basis for the third quarter of 2013. Domestic gas prices increased by 32 percent in the third quarter of 2013 to $3.27 per MCF, compared with $2.48 in the third quarter of 2012. On a sequential quarterly basis, worldwide realized crude oil prices increased 6 percent and worldwide realized NGL prices increased approximately 5 percent. Also on a sequential quarterly basis, domestic crude oil prices increased by about 10 percent, domestic gas prices decreased by over 14 percent and Middle East/North Africa oil prices increased slightly. Chemical Chemical earnings for the third quarter of 2013 were $181 million, compared with $162 million in the third quarter of 2012. The improvement in the third quarter 2013 results was primarily due to higher margins in polyvinyl chloride and vinyl chloride monomer. Midstream, Marketing and Other Midstream segment earnings were $212 million for the third quarter of 2013, compared with $156 million for the third quarter of 2012. The increase in earnings reflected improved marketing and trading performance and better results in the pipeline, gas processing and power generation businesses. NINE-MONTH RESULTS Net income for the nine months of 2013 was $4.3 billion ($5.28 per diluted share), compared with $4.3 billion ($5.25 per diluted share) for the same period in 2012. Year-to-date 2013 core income was $4.2 billion ($5.23 per diluted share), compared with $4.3 billion ($5.26 per diluted share) for the same period in 2012. Oil and Gas Oil and gas segment earnings were $6.4 billion for the nine months of 2013, compared with $6.6 billion for the same period of 2012.Higher domestic oil and gas prices, domestic liquids volumes and lower operating costs were more than offset by lower Middle East/North 2 of 4 Africa oil prices and volumes, lower domestic NGL prices and higher total company DD&A rates. Oil and gas production volumes for the nine months were 767,000 BOE per day for 2013, compared with 762,000 BOE per day for the 2012 period. Year-over-year, Oxy’s domestic production increased by 13,000 BOE per day. International production was 8,000 BOE per day lower, mainly due to lower cost recovery barrels in the Dolphin and Oman operations.Daily sales volumes were 758,000 BOE in the nine months of 2013, compared with 757,000 BOE for 2012. Sales volumes were lower than production volumes mainly due to the timing of liftings in the Middle East/North Africa. Oxy's worldwide realized prices declined for crude oil and NGLs but increased for both domestic crude oil and natural gas on a year-over-year basis. Worldwide realized crude oil prices were $100.04 per barrel for the nine months of 2013, compared with $101.20 per barrel for the nine months of 2012. Worldwide NGL prices were $39.87 per barrel for the nine months of 2013, a reduction of about 12 percent from the $45.21 per barrel for the nine months of 2012. Domestic crude oil prices increased from $95.83 per barrel in the nine months of 2012 to $97.07 per barrel in the nine months of 2013. Domestic gas prices increasedover37 percent from $2.47 per MCF in the nine months of 2012 to $3.39 per MCF in the nine months of 2013. Chemical Chemical core earnings were $484 million for the nine months of 2013, compared with $540 million for the same period in 2012. The lower 2013 earnings primarily resulted from higher energy and ethylene costs more than offsetting higher volumes and prices in chlor-alkali and vinyls. Midstream, Marketing and Other Midstream segment earnings were $475 million for the nine months of 2013, compared with $364 million for the same period in 2012. The 2013 results reflected improved marketing and trading performance and better results in the power generation and gas processing businesses. About Oxy Occidental Petroleum Corporation (OXY) is an international oil and gas exploration and production company with operations in the United States, Middle East/North Africa and Latin America regions. Oxy is one of the largest U.S. oil and gas companies, based on equity market capitalization. Oxy's wholly owned subsidiary OxyChem manufactures and markets chlor-alkali products and vinyls. Oxy is committed to safeguarding the environment, protecting the safety and health of employees and neighboring communities and upholding high standards of social responsibility in all of the company's worldwide operations. Forward-Looking Statements Portions of this press release contain forward-looking statements and involve risks and uncertainties that could materially affect expected results of operations, liquidity, cash flows and 3 of 4 business prospects. Actual results may differ from anticipated results sometimes materially, and reported results should not be considered an indication of future performance. Factors that could cause results to differ include, but are not limited to: global commodity pricing fluctuations; supply and demand considerations for Occidental’s products; higher-than-expected costs; the regulatory approval environment; reorganization or restructuring of Occidental’s operations; not successfully completing, or any material delay of, field developments, expansion projects, capital expenditures, efficiency projects, acquisitions or dispositions; lower-than-expected production from development projects or acquisitions; exploration risks; general economic slowdowns domestically or internationally; political conditions and events; liability under environmental regulations including remedial actions; litigation; disruption or interruption of production or manufacturing or facility damage due to accidents, chemical releases, labor unrest, weather, natural disasters, cyber attacks or insurgent activity; failure of risk management; changes in law or regulations; or changes in tax rates. Words such as "estimate", "project", "predict", "will", "would", "should", "could", "may", "might", "anticipate", "plan", "intend", "believe", "expect", "aim", "goal", "target", "objective", "likely" or similar expressions that convey the prospective nature of events or outcomes generally indicate forward-looking statements. You should not place undue reliance on these forward-looking statements, which speak only as of the date of this release. Unless legally required, Occidental does not undertake any obligation to update any forward-looking statements, as a result of new information, future events or otherwise. Material risks that may affect Occidental’s results of operations and financial position appear in Part 1, Item 1A "Risk Factors" of the 2012 Form 10-K. Occidental posts or provides links to important information on its website at www.oxy.com. -0- Contacts: Melissa E. Schoeb (media) melissa_schoeb@oxy.com 310-443-6504 or Chris Stavros (investors) chris_stavros@oxy.com 212-603-8184 For further analysis of Occidental's quarterly performance, please visit the website: www.oxy.com 4 of 4 Attachment 1 SUMMARY OF SEGMENT NET SALES AND EARNINGS Third Quarter Nine Months ($ millions, except per-share amounts) SEGMENT NET SALES Oil and Gas $ Chemical Midstream, Marketing and Other Eliminations ) Net Sales $ SEGMENT EARNINGS Oil and Gas $ Chemical (a) Midstream, Marketing and Other Unallocated Corporate Items Interest expense, net ) Income taxes ) Other (b) Income from Continuing Operations Discontinued operations, net (5 ) (4 ) ) (9 ) NET INCOME $ BASIC EARNINGS PER COMMON SHARE Income from continuing operations $ Discontinued operations, net ) $ DILUTED EARNINGS PER COMMON SHARE Income from continuing operations $ Discontinued operations, net ) $ AVERAGE COMMON SHARES OUTSTANDING BASIC DILUTED (a) Chemical - Nine months of 2013 includes a $131 million pre-tax gain for the sale of an investment in Carbocloro, a Brazilian chemical facility. (b) Unallocated Corporate Items - Other - Nine months of 2013 includes a $55 million pre-tax charge for the estimated cost related to the employment and post-employment benefits for the Company's former Executive Chairman and termination of certain other employees and consulting arrangements. Attachment 2 SUMMARY OF CAPITAL EXPENDITURES AND DD&A EXPENSE Third Quarter Nine Months ($ millions) CAPITAL EXPENDITURES $ DEPRECIATION, DEPLETION AND AMORTIZATION OF ASSETS $ Attachment 3 SIGNIFICANT TRANSACTIONS AND EVENTS AFFECTING EARNINGS Occidental's results of operations often include the effects of significant transactions and events affecting earnings that vary widely and unpredictably in nature, timing and amount. Therefore, management uses a measure called "core results," which excludes those items. This non-GAAP measure is not meant to disassociate those items from management's performance, but rather is meant to provide useful information to investors interested in comparing Occidental's earnings performance between periods. Reported earnings are considered representative of management's performance over the long term. Core results is not considered to be an alternative to operating income reported in accordance with generally accepted accounting principles. Third Quarter ($ millions, except per-share amounts) Diluted EPS Diluted EPS TOTAL REPORTED EARNINGS $ Oil and Gas Segment Earnings $ $ Add: No significant items affecting earnings - - Segment Core Results Chemicals Segment Earnings Add: No significant items affecting earnings - - Segment Core Results Midstream, Marketing and Other Segment Earnings Add: No significant items affecting earnings - - Segment Core Results Total Segment Core Results Corporate Corporate Results Non Segment (a) ) ) Add: Discontinued operations, net (b) 5 4 Corporate Core Results - Non Segment ) ) TOTAL CORE RESULTS $ (a) Interest expense, income taxes, G&A expense and other. (b) Amounts shown after tax. Attachment 4 SIGNIFICANT TRANSACTIONS AND EVENTS AFFECTING EARNINGS (continued) Nine Months ($ millions, except per-share amounts) Diluted EPS Diluted EPS TOTAL REPORTED EARNINGS $ Oil and Gas Segment Earnings $ $ Add: No significant items affecting earnings - - Segment Core Results Chemicals Segment Earnings Add: Carbocloro sale gain ) - Segment Core Results Midstream, Marketing and Other Segment Earnings Add: No significant items affecting earnings - - Segment Core Results Total Segment Core Results Corporate Corporate Results Non Segment (a) ) ) Add: Charge for former executives and consultants (b) 55 - Tax effect of pre-tax adjustments 25 - Discontinued operations, net (c) 14 9 Corporate Core Results - Non Segment ) ) TOTAL CORE RESULTS $ (a) Interest expense, income taxes, G&A expense and other. (b) Reflects pre-tax charge for the estimated cost related to the employment and post-employment benefits for the Company's former Executive Chairman and termination of certain other employees and consulting arrangements. (c) Amounts shown after tax. Attachment 5 SUMMARY OF OPERATING STATISTICS - PRODUCTION Third Quarter Nine Months NET OIL, GAS AND LIQUIDS PRODUCTION PER DAY United States Oil (MBBL) California 89 88 88 87 Permian Midcontinent and Other 32 28 30 24 Total NGLs (MBBL) California 21 18 21 16 Permian 41 40 40 39 Midcontinent and Other 17 16 17 18 Total 79 74 78 73 Natural Gas (MMCF) California Permian Midcontinent and Other Total Latin America Oil(MBBL) - Colombia 30 30 29 28 Natural Gas (MMCF) - Bolivia 12 12 13 13 Middle East / North Africa Oil (MBBL) Dolphin 7 7 7 8 Oman 69 69 67 65 Qatar 69 69 68 71 Other 35 38 40 41 Total NGLs (MBBL) Dolphin 7 7 7 9 Other - 1 - - Total 7 8 7 9 Natural Gas (MMCF) Dolphin Oman 53 57 55 57 Other Total Barrels of Oil Equivalent (MBOE) Attachment 6 SUMMARY OF OPERATING STATISTICS - SALES Third Quarter Nine Months NET OIL, GAS AND LIQUIDS SALES PER DAY United States Oil (MBBL) NGLs (MBBL) 79 74 78 73 Natural Gas (MMCF) Latin America Oil(MBBL) - Colombia 30 30 29 28 Natural Gas (MMCF) - Bolivia 12 12 13 13 Middle East / North Africa Oil (MBBL) Dolphin 7 7 6 8 Oman 72 67 69 64 Qatar 70 68 67 70 Other 29 42 30 38 Total NGLs (MBBL) Dolphin 7 8 7 9 Natural Gas (MMCF) Barrels of Oil Equivalent (MBOE)
